









Exhibit 10.25
AMENDMENT NO. 4
This AMENDMENT NO. 4 (this “Amendment No. 4”) dated as of December 20, 2018, by
and among WAYFAIR LLC, a limited liability company organized under the laws of
the State of Delaware (the “Borrower”); WAYFAIR INC., a corporation organized
under the laws of the State of Delaware (the “Parent”); CITIBANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and L/C Issuer, Silicon Valley Bank, in its capacity as L/C Issuer and
the lenders party hereto, is entered into in connection with the Credit
Agreement, dated as of February 22, 2017 (as amended by that certain Amendment
No. 1 dated as of September 11, 2017, that certain Amendment No. 2 dated as of
April 12, 2018, that certain Amendment No. 3 dated as of December 7, 2018 and as
further amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”), among the Borrower,
the Parent, the lenders party thereto, the Swing Line Lender, the L/C Issuer and
the Administrative Agent.
The Borrower, the Parent, the Lenders, the Administrative Agent, the Swing Line
Lender and the L/C Issuer have agreed to certain amendments to the Credit
Agreement.
Now, therefore, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1    Definitions. Except as otherwise defined in this Amendment No. 4,
terms defined in the Credit Agreement are used herein as defined therein.
Section 2    Amendments to Credit Agreement. The following amendments to the
Credit Agreement shall take effect on the date hereof:
(a)    References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”), and
references in the other Loan Documents to the “Credit Agreement” shall be deemed
to be references to the Credit Agreement as amended hereby.
(b)    Definitions. Section 1.1 of the Credit Agreement shall be amended by
amending the following definitions and replacing them in their entirety with the
definitions set forth herein (to the extent already included in Section 1.1),
or, as applicable, adding the following definitions in the appropriate
alphabetical order (to the extent not already included in Section 1.1):


“Free Cash Flow” means, for any period, Consolidated EBITDA plus Changes in
Working Capital, minus Consolidated Capital Expenditures, minus Consolidated
Interest Expense (other than interest paid-in-kind, amortization of financing
fees, other non-cash Consolidated Interest Expenses and any expenses Cash
Collateralized in accordance with the terms of this Agreement), minus the


-1-

--------------------------------------------------------------------------------




amount of Taxes based on income actually paid in cash or required to be paid in
cash (including Taxes relating to net settlement of equity awards to the extent
they constitute a use of cash), minus Restricted Payments (other than Restricted
Payments permitted under  Section 8.6(a)(vii), any Restricted Payment that is a
Permitted Option Premium, and Restricted Payments that are already accounted for
in this definition, such as Taxes relating to net settlement of equity awards)
made in cash, and minus cash consideration paid in connection with a Permitted
Acquisition. For the avoidance of doubt, Free Cash Flow shall be calculated
without duplication of items covered by more than one defined term. Free Cash
Flow at any date may be a positive or negative number. Free Cash Flow increases
when it becomes more positive or less negative and decreases when it becomes
less positive or more negative.


“Permitted Disposition” means any sale, lease, transfer or other disposition of
assets (including, without limitation, Equity Interests of any Subsidiary of the
Parent and Accounts) of the Parent or any of its Subsidiaries not otherwise
permitted by clause (a) or (b) of Section 8.9; provided, however, that (a) the
Parent and/or the applicable Subsidiary shall receive only cash consideration
therefor; (b) the aggregate fair market value of all the assets subject to such
dispositions shall not exceed (i) an amount equal to the greater of $10,000,000
and 5% of the total net asset value reflected on the most recent consolidated
financial statement of the Parent and its Subsidiaries that has been made
available hereunder or (ii) during the term of this Agreement, an aggregate
amount equal to the greater of $15,000,000 and 15% of the total net asset value
reflected on the most recent consolidated financial statement of the Parent and
its Subsidiaries that has been made available hereunder; (c) the Parent and/or
the applicable Subsidiary shall have received fair value therefor; and (d) both
immediately before and after giving effect to each such disposition no Default
or Event of Default shall have occurred and be continuing.


“Permitted Option Premium” means, in respect of a Permitted Structured
Repurchase Transaction which is a call or a capped call option on the Parent’s
Equity Interests purchased by the Parent from a Hedge Provider in connection
with the issuance of any Permitted Convertible Indebtedness, the premium paid by
the Parent to such Hedge Provider to purchase such option; provided that such
option is purchased within sixty (60) days of the issuance of such Permitted
Convertible Indebtedness.
(c)    Amendment of Section 8.6(a). Section 8.6(a) of the Credit Agreement is
hereby amended to replace clause (vii) thereof, as follows:


“(vii) the Parent may make Restricted Payments in connection with repurchases of
Equity Interests of the Parent (including payment(s) of any premium(s),
prepayment amount(s), strike price(s) or other applicable purchase price, costs,
expenses or any other payment (whether absolute or contingent) for a Permitted
Structured Repurchase Transaction that, at the time of entry into such Permitted


- 2 -

--------------------------------------------------------------------------------




Structured Repurchase Transaction, does not, and during the term of this
Agreement, will not, exceed the amount permitted to be paid by the Parent in
respect of repurchases of the Parent’s Equity Interests pursuant to the
immediately following proviso); provided that both before and after giving
effect to any such repurchase: (A) the Parent and its Subsidiaries shall be in
compliance with Section 8.4; (B) the aggregate amount of such Restricted
Payments (but excluding any Permitted Option Premium) shall not exceed, during
the term of this Agreement, the sum of (x) $100,000,000 plus (y) the aggregate
net cash proceeds, if any, paid to the Parent in connection with any repurchase
of Equity Interests of the Parent (including any Permitted Structured Repurchase
Transaction), as set forth in the most recently delivered Compliance Certificate
and (C) no Default or Event of Default shall exist or result therefrom.”


Section 3    Conditions of Effectiveness. This Amendment No. 4 shall become
effective as of the date upon which the Administrative Agent shall have received
counterparts of this Amendment No. 4 executed by the Parent, the Borrower and
the Lenders (the “Amendment Effective Date”).
Section 4    Reserved.
Section 5    Loan Documents. Except as herein provided, the Loan Documents shall
remain unchanged and in full force and effect. This Amendment No. 4 is a Loan
Document under the Credit Agreement and shall be construed in accordance with
the Credit Agreement.
Section 6    Miscellaneous. This Amendment No. 4 may be executed in any number
of counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment No. 4 by facsimile or other electronic imaging
means (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Amendment No. 4. This Amendment No. 4 and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Amendment No. 4 and
the transactions contemplated hereby and under any Loan Document shall each be
governed by, and each be construed in accordance with, the laws of the State of
New York. This Amendment No. 4 and each other Loan Document constitute the
entire understanding among the parties hereto with respect to the subject matter
hereof and supersede any prior agreements, written or oral, with respect
thereto.
Section 7    Jurisdiction; Etc. Each Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent or any other Lender Party or any
related party of the foregoing in any way relating to this Amendment No. 4 or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and


- 3 -

--------------------------------------------------------------------------------




agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York state court or, to the fullest
extent permitted by applicable Law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Nothing in this Amendment No. 4
or in any other Loan Document shall affect any right that the Administrative
Agent or any other Lender Party may otherwise have to bring any action or
proceeding relating to this Amendment No. 4 or any other Loan Document against
each Loan Party or its properties in the courts of any jurisdiction. Each Loan
Party irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Amendment
No. 4 or any other Loan Document in any court referred to in this Section 7.
Each Loan Party hereby irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
[Signature Page Follows]


- 4 -

--------------------------------------------------------------------------------


        




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
BORROWER:
WAYFAIR LLC
By: /s/ Michael Fleisher
Name: Michael Fleisher
Title: Chief Financial Officer
PARENT:
WAYFAIR INC.
By: /s/ Michael Fleisher
Name: Michael Fleisher
Title: Chief Financial Officer


[Signature Page – Amendment No. 4]

--------------------------------------------------------------------------------






CITIBANK, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer


By: /s/ Ronald W. Homa
Name: Ronald W. Homa
Title: Senior Vice President, As Authorized


[Signature Page – Amendment No. 4]

--------------------------------------------------------------------------------






CITIBANK, N.A.,
as Lender


By: /s/ Ronald W. Homa
Name: Ronald W. Homa
Title: Senior Vice President, As Authorized





[Signature Page – Amendment No. 4]



--------------------------------------------------------------------------------






SILICON VALLEY BANK,
as Lender and L/C Issuer


By: /s/ Sandra M. Serie
Name: Sandra M. Serie
Title: Vice President







[Signature Page – Amendment No. 4]